DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	It appears that applicant inadvertently left out Claim 2 in the claim listing submitted 2/3/2022.  Since the claim from which claim 2 depended (claim 1) as well as the other claims depending from claim 1 were canceled.  Examiner considers claim 2 to be canceled as well. 

	Claims 1-4, 6, 8, and 9 have been canceled.
Claims 5, 7, and 10 have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The drawings were received on 10/24/2021.  The corrections made to these drawings are acceptable.
However, in light of the claim amendments the drawings are now objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, and having a pivot axis rotatable about a y-axis perpendicular to the ground or a shaft changing portion configured to change a pivot axis of the arm portion between an x-axis and a y-axis such that a user can put his/her legs together and spread legs apart and pull legs together to propel the bicycle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 5, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and/or enable requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
There is disclosure for the following (also supported by Fig 15):
a bicycle includes a series of driving force transmitting portions located on an end of the arm portion 32 or an end of the thigh pad 56 and configured to transmit a driving force to a driving wheel of the bicycle. A knee support configured to fix and support the user's knees may be provided. 
The exercise device according to an embodiment of the present disclosure implemented as a bicycle 82 includes a propelling member configured to propel the bicycle 82 by rotating when the arm portion 32 rotates clockwise and idling when the arm portion 32 rotates counterclockwise to drive a rear wheel.

However, there is no disclosure or description of the exercise device being a bicycle and having a pivot axis rotatable about a y-axis perpendicular to the ground or a shaft changing portion configured to change a pivot axis of the arm portion between an x-axis and a y-axis such that a user can put his/her legs together and spread legs apart and pull legs together to propel the bicycle.  This is a new matter and enablement rejection.
For purposes of examination, Examiner will consider the pivot axis to be about an x-axis as that is what is disclosed.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5, there is no antecedent basis for “the foot plate” in the claims.



Claim Rejections - 35 USC § 102
Claims 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent 8,752,851).
Chen discloses an exercise device for exercising upper leg portions and hips while protecting knee and ankle joints, the exercise device comprising:
a frame (Fig 1-4) including a saddle strut (1);
a saddle (11) connected to the frame and configured to support a user in a sitting or lying position;
an arm connector provided on the saddle strut and rotatable (Figs 2-3);
a foot plate connector (95) having a first end portion connected to a foot plate (2) and a second end portion connected to the arm
a leg pad (8) pivotably connected to a lower end of the arm and configured to contact the user's leg during use;
wherein a pivot axis of the arm portion is rotatable about an x-axis perpendicular to the ground (Figs 2-3) so that the user performs a rotation activity about the x-axis perpendicular to the ground so that the user performs a rotation activity about the x-axis;

wherein the exercise device is a bicycle (Fig 1).


Double Patenting
Examiner notes that, despite applicants statement in the remarks section, a Terminal disclaimer was never filed in this application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,625,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the application encompass the limitations of the patent. The limitations of claims 5, 7, and 10 of the application are obviously met by claim 2 of the patent because it is obvious that the frame, arm, seat, pad, handle, and shaft changing portion of the instant claim is encompassed by the frame, arm/arm connector, seat, thigh pad, handle and shaft changing portion of patent claim 2.
Further, claims 5, 7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/275341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons listed above
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/8/2022